NO.
12-07-00042-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
JUAN JOSE REYES-CASTRO,      §          APPEAL
FROM THE 145TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          NACOGDOCHES
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Appellant
pleaded guilty to tampering with governmental records.  Pursuant to a plea bargain, the trial court
found Appellant guilty, assessed punishment at imprisonment for five years,
suspended the sentence, and placed Appellant on community supervision for three
years.  The court also fined Appellant
one thousand dollars.  We have received
the trial court’s certification showing that this is a plea bargain case and
Appellant has waived his right to appeal. 
See Tex. R. App. P. 25.2(d).  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion delivered April 25,
2007.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
(DO NOT PUBLISH)